Citation Nr: 1416533	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a psychophysiological musculoskeletal disorder, manifested by low back pain, currently rated as 40 percent disabling.  

2.  Entitlement to an increased initial rating for left lower extremity radiculopathy, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The Veteran was initially granted entitlement to service connection for his low back disability in August 1975 and assigned a 10 percent disability rating.

The Veteran brought his present claim of entitlement to an increased disability rating for his low back disability in August 2003.  A February 2005 rating decision granted the Veteran's claim, increasing his disability rating from 10 percent to 20 percent disabling, effective August 4, 2003, date of the Veteran's claim.  Thereafter, the Veteran submitted additional medical evidence in support of his claim.  The RO issued a second rating decision in October 2005, confirming and continuing the previously assigned 20 percent disability rating.  The Veteran filed a notice of disagreement with this determination in March 2006, and timely perfected his appeal in August 2007.

In a December 2009 rating decision, the RO denied entitlement to service connection for lumbar degenerative disc disease (DDD) with stenosis and left sciatic radiculitis.  An August 2010 rating decision confirmed and continued this denial.  Following the submission of additional evidence, the RO issued a rating decision in December 2010, which granted entitlement to service connection for radiculopathy, L5-S1, to the left lower extremity, assigning a 10 percent disability rating.  As VA's General Rating Formula for Diseases and Injuries of the Spine includes the assessment of both orthopedic and neurological symptoms, the Board has determined that the separately assigned neurological disability rating for the Veteran's left lower extremity radiculopathy is part and parcel of the Veteran's original claim for an increased disability rating.  Further, as the grant of a 10 percent disability rating did not constitute a full grant of the benefit sought, the left lower extremity radiculopathy issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in Montgomery, Alabama.  A transcript of that proceeding has been prepared and incorporated into the record.

In November 2011, the Board issued a decision that, in part, partially granted the claim of entitlement to an increased rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

In March 2014, the Board vacated the portion of the November 2011 decision which addressed entitlement to an increased rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.  While the March 2014 Order to Vacate purports to vacate the entirety of the November 2011 decision regarding a psychophysiological musculoskeletal disorder, manifested by low back pain, the Board's award of a 40 percent evaluation for this disability has been effectuated by a January 2012 rating decision, and an effective date assigned.  Therefore, the Board will not disturb the previously awarded 40 percent evaluation, and the issue has been recharacterized as reflected on the title page.  

Regarding the claim for entitlement to an increased initial rating for left lower extremity radiculopathy, the Board notes that this claim was remanded in November 2011 and June 2013.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  In a June 2012 statement, the Veteran has alleged that he is unable to maintain his employment as maintenance supervisor due to his left lower extremity disability.  As noted above, the Veteran's separately assigned neurological disability rating for his left lower extremity radiculopathy is part and parcel of the original claim for an increased disability rating for a low back disability.  Therefore, the Board finds that the Veteran has raised the issue of unemployment due to his service-connected low back disability (including his service-connected left lower extremity radicuolapthy), and this issue has been included for consideration as part of the current appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the Veteran's August 2013 Informal Hearing Presentation and VA medical records dated from May 2009 to September 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of the Veteran's case should also take into account the existence of this electronic record.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by severe limitation of motion; there is no evidence that the Veteran has any ankylosis of the spine or that his low back disability has been manifested by any incapacitating episodes.  

2.  From August 4, 2003 to July 9, 2010, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.  

3.  Since July 9, 2010, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis.  

4.  Since August 4, 2003, the Veteran has experienced right lower extremity radiculopathy that has been manifested by no more than mild incomplete paralysis.  

5.  The evidence does not demonstrate that the Veteran's service-connected low back disability and lower extremity radiculopathy are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected psychophysiological musculoskeletal disorder, manifested by low back pain, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2013).

2.  From August 4, 2003 to July 9, 2010, the criteria for an initial 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2013).

3.  Since July 9, 2010, the criteria for an initial 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2013).

4.  Since August 4, 2003, the criteria for an initial 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2013).

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's low back disability claim, letters dated in December 2004 and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This was accomplished by the June 2008 notice letter.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2008, was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and a supplemental statement of the case was provided to him in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Regarding the Veteran's left lower extremity radiculopathy claim, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the December 2004 and June 2008 notice that were provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA, and private medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

VA provided the Veteran with appropriate VA examinations in December 2004, June 2007, December 2009, July 2010, and February 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by the record.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Moreover, with respect to the Veteran's April 2011 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included scheduling the Veteran for a VA examination to assess the current severity of his left lower extremity radiculopathy, obtaining the Veteran's updated VA medical records, and readjudicating the Veteran's claim for left lower extremity radiculopathy after review of the updated VA medical records.  In response, the RO/AMC scheduled the Veteran for a February 2012 VA examination, obtained the Veteran's updated VA medical records and associated them with his Virtual VA file, and readjudicated the Veteran's claim for increased initial rating for left lower extremity radiculopathy in a June 2013 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims, including at a Board hearing.  Accordingly, the Board will proceed to a decision.

II.  Increased Rating

The Veteran contends that his low back disability is more severe than is contemplated in his 40 percent disability rating and that his left lower extremity radiculopathy is more severe than is contemplated in his 10 percent disability rating.  As the Veteran's left lower extremity radiculopathy is part and parcel of his claim for increased rating for low back disability, the Board will consider this issue in conjunction with the analysis for the Veteran's increased rating for low back disability claim.  

Governing Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

During the pendency of this appeal, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to a veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined that the amended rating criteria can be applied only for the period from and after the effective date of the regulatory change.  The Board can apply only the former regulation to rate the disability for periods preceding the effective date of the regulatory change. However, the former rating criteria may be applied prospectively, beyond the effective date of the new regulation.  See VAOPGCPREC 3-2000.



(i.)  The Former Schedular Criteria for Spine Disabilities

Under former Diagnostic Code 5292, a 20 percent evaluation is assigned for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation is assigned for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.

Under Diagnostic Code 5293, the former rating criteria (from September 23, 2002 to September 26, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Under Diagnostic Code 5295, lumbosacral strain, the former rating criteria provided a 20 percent evaluation for muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent evaluation was assigned for severe strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

[For the purposes of rating disability from arthritis, VA regulations consider the lumbar vertebrae a group of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) (2013).]

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2013).

(ii.)  The Current Schedular Criteria for Spine Disabilities

Effective September 26, 2003, a general rating formula for diseases and injuries of the spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses current Diagnostic Code 5237 [lumbosacral strain].

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5243 indicates to rate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months is rated as 10 percent disabling.

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated as 60 percent disabling.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Lower Extremity Radiculopathy Rating Criteria

The Veteran's left lower extremity radiculopathy has been rated under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2013).  In this case, Diagnostic Code 8599 is used to evaluate unlisted diseases of the peripheral nerves that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve.  See 38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 8521, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned where there is complete paralysis of the external popliteal nerve with: foot drop and slight drop of the first phalanges of all toes; inability to dorsiflex the foot; extension (dorsal flexion) of the proximal phalanges of the toes is lost; abduction of the foot is lost; adduction is weakened; and anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).

Analysis 

The Veteran's service-connected lumbar spine disability is currently rated as 40 percent disabling under Diagnostic Codes 9410-5237.  The Board notes that the Veteran's initial low back disability was rated solely under Diagnostic Code 9410.  However, based upon the evidence of record, the Board has also considered the former Diagnostic Code 5292 [limitation of motion, lumbar spine] in rendering its decision.  

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

(i)  The Former Rating Criteria

After a review of the evidence pertaining to the Veteran's service-connected low back disability, and for reasons set forth immediately below, the Board believes that the initial rating of the Veteran under Diagnostic Code 9410 [anxiety disorder, other and unspecified neurosis] is inappropriate.  Utilization of Diagnostic Code 5003 [degenerative arthritis] with further consideration of Diagnostic Code 5292 [spine, limitation of motion of, lumbar] is more appropriate in the instant case.

The medical evidence of record demonstrates that the orthopedic manifestations of the Veteran's low back symptomatology consist mainly of limitation of motion of the lumbar spine and associated complaints of pain.  Although the December 2004 VA examiner diagnosed the Veteran, upon review of x-ray evidence, with mild left convex lateral curvature of the lumbar spine with an impression of no significant abnormalities, the most recent diagnoses of record, made by the July 2010 and February 2012 VA examiners, are degenerative disc disease with degenerative joint disease.  As noted in the law and regulations section above, arthritis is rated based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Thus, the application of Diagnostic Codes 5003-5292 is more appropriate.

Despite the August 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for lumbar spine degenerative disc disease, the June 2007 VA examiner noted that the Veteran had a longstanding history of low back pain.  He also had "rather severe degenerative changes of the lumbar spine."  It was considered likely that the degenerative changes were age-related.  Regardless, the effects of the degenerative changes on the Veteran's pain level, as well as the effects of his old injury (for which he is currently service-connected), could not be separated.  It is well-established that where, as here, the effects of a service-connected disability cannot be clinically disassociated from the effects of a non-service-connected disorder, the effects must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will also consider Diagnostic Code 5293.

The medical evidence of record does not indicate pathology consistent with loss of lateral spine motion, positive Goldthwaite's sign, or most of the other criteria listed for a maximum 40 percent rating under Diagnostic Code 5295.  Therefore, the criteria under Diagnostic Code 5295 are not applicable to the Veteran's case.  Additionally, as the Veteran is already in receipt of a 40 percent rating for his low back disability, the Board finds that he would not be able to obtain a higher rating under Diagnostic Code 5295 anyway.  

Similarly, although it would be appropriate to consider the Veteran's low back disability under Diagnostic Codes 5003-5292 [arthritis-limitation of lumbar spine motion], as the maximum rating under Diagnostic Code 5292 is 40 percent and the Veteran is already in receipt of a 40 percent rating, a higher rating under Diagnostic Code 5292 would not be warranted.  

Therefore, the Board believes that the most appropriate diagnostic code for rating the Veteran under the former schedular criteria is Diagnostic Code 5293 [intervertebral disc syndrome].

(ii.)  The Current Schedular Criteria

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  The Board will consider these diagnostic codes.

As noted above, based on the inability of the June 2007 VA examiner to separate the effects of the Veteran's degenerative changes on his pain level and the effects of his old service-connected injury, the Board will also consider Diagnostic Code 5243 for intervertebral disc syndrome.  See Mittleider, supra.


Schedular Rating

(i.)  The Former Schedular Criteria

As has been discussed in the law and regulations section above, the only remaining applicable diagnostic code under the former criteria is Diagnostic Code 5293.  Under Diagnostic Code 5293, the former rating criteria provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In order to warrant a 60 percent evaluation based on incapacitating episodes, the Veteran must have experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

In this case, there is no evidence of any physician-prescribed bed rest, and therefore a 60 percent rating would not be warranted based on incapacitating episodes.  

However, the Board may also combine under 38 C.F.R. § 4.25 separate evaluations of the lumbar spine disability's chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities.  

The report of the December 2004 VA examination included ranges of lumbar spine motion, as follows:


December 2004 Exam
Normal Range of Motion
Flexion
52 degrees with pain at the extreme
0 to 90 degrees
Extension
15 degrees with pain
0 to 30 degrees
Lateral Flexion
(R) 20 degrees with pain
(L) 25 degrees with pain
0 to 30 degrees
Rotation
15 degrees bilaterally with pain at the extreme
0 to 30 degrees

See VA Spine Examination Report, December 30, 2004.  After having given the matter careful consideration, the Board finds that the clinically demonstrated range of lumbar spine motion is best characterized as severe.  In this regard, the Veteran has lost half of his extension and rotation motion.

The Veteran also submitted private treatment records dated in 2005, which provided range of motion findings.  Treatment records from E.M. Schnitzer, M.D., revealed the following:


December 2005 Exam
Normal Range of Motion
Flexion
0 to 45 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Records, E.M. Schnitzer, M.D., December 6, 2005.  Also in December 2005, private treatment records from Industrial Wellness and Rehab revealed the following range of motion findings:


December 2005 Exam
Normal Range of Motion
Flexion
0 to 30 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Records, Industrial Wellness and Rehab, December 8, 2005.  These treatment reports indicate that the Veteran had less than 50 percent of the normal ranges of motion and thus suffered from significant limitation of motion.

The report of the June 2007 VA examination included ranges of lumbar spine motion, as follows:


June 2007 Exam
Normal Range of Motion
Flexion
60 degrees with pain
0 to 90 degrees
Extension
10 degrees with pain
0 to 30 degrees
Lateral Flexion
(R) 25 degrees with pain
(L) 20 degrees with pain
0 to 30 degrees
Rotation
25 degrees bilaterally with pain at the extreme
0 to 30 degrees

See VA Spine Examination Report, June 22, 2007.  Here, the Veteran demonstrated loss of extension (less than half of normal).  The remainder of the range of motion results was more than half of normal or close to normal.  

In April 2008, the Veteran submitted private treatment records from R. L. White, M.D., which revealed the following range of motion findings:


April 2008 Exam
Normal Range of Motion
Flexion
0 to 30 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Record, R. L. White, M.D., April 10, 2008.  Similar to the December 2005 private treatment records, the April 2008 range of motion findings indicate severe loss of motion, less than 50 percent of the normal ranges of motion.  

The report of the July 2010 VA examination included ranges of lumbar spine motion, as follows:


July 2010 Exam
Normal Range of Motion
Flexion
90 degrees with pain
0 to 90 degrees
Extension
20 degrees with pain
0 to 30 degrees
Lateral Flexion
15 degrees bilaterally with pain
0 to 30 degrees
Rotation
(R) 0 to 10 degrees with pain
(L) 0 to 3 degrees with pain
0 to 30 degrees

See VA Spine Examination Report, July 9, 2010.  Here, the Veteran's flexion was normal, his extension was almost normal, and his lateral flexion was approximately half of normal.  The Veteran's rotation was significantly less than 50 percent of the normal range of motion.

On VA examination in February 2012, the Veteran's ranges of lumbar spine motion were, as follows:


February 2012 Exam
Normal Range of Motion
Flexion
35 degrees with pain at 15 degrees
0 to 90 degrees
Extension
10 degrees with pain
0 to 30 degrees
Lateral Flexion
10 degrees bilaterally with pain
0 to 30 degrees
Rotation
20 degrees bilaterally with pain
0 to 30 degrees

See VA Spine Examination Report, February 7, 2012.  The range of motion findings were less than half of normal, with the exception of rotation, which was more than half of normal.  The Board also notes that the VA examiner determined that the Veteran clearly exhibited diminished subjective effort during range of motion testing, and that there was symptom embellishment that was out of proportion to the objective findings on clinical examination, as well as exaggerated pain response throughout the examination.  

The Board notes that on all of the above examinations, there was no additional loss of range of motion upon repetitive motion due to pain, weakness, fatigability, incoordination, swelling, or instability.  

In this case, despite the February 2012 VA examiner's finding that the Veteran had symptom embellishment and exaggerated pain response, the overall evidence still shows that the Veteran's low back disability is properly characterized as severe lumbosacral strain and severe limitation of motion of the lumbar spine.  Thus, the orthopedic manifestations would warrant a 40 percent rating under either Diagnostic Code 5292 or 5295.  

Regarding neurological manifestations, the Board notes that the Veteran is currently in receipt of a 10 percent rating for left lower extremity radiculopathy, effective July 9, 2010.  Prior to July 9, 2010, the Veteran consistently made subjective reports of radiating back pain down the left lower extremity and left leg numbness and paresthesias.  In a July 2009 VA medical report and at his December 2009 VA examination, he also reported having left lower extremity weakness and fatigue and indicated that his left leg had given way and caused him to fall several times.  In addition to the Veteran's subjective complaints, the medical evidence of record shows that the Veteran had objective manifestations of radiculopathy in the left lower extremity.  Specifically, VA and private medical records during the period under consideration show that the Veteran had decreased or absent Achilles and patellar reflexes; decreased light touch sensation over the left lower extremity; positive straight leg raise on the left; antalgic gait pattern on the left lower extremity; and 4/5 muscle strength in the left quadriceps, left iliopsoas, and left hamstring and anterior tibialis and gastrocnemius.  The Veteran received intermittent lumbar epidural steroid injections for his left lumbar radiculopathy.  On December 2004 VA examination, the Veteran was found to have positive straight leg raise at 45 degrees on the left, 1+ deep tendon reflexes on the left, slightly diminished discrimination between sharpness and dullness on the left thigh, and difficulty in tiptoe walking.  A June 2007 VA examination revealed 1+ left ankle jerk and positive straight leg raise on the left.  On VA examination in December 2009, the Veteran was found to have antalgic gait, 1+ patella and Achilles reflexes on the left, 4/5 strength in the left leg, and sensory radiculopathy in the left leg at L1-L5 and S1.  The Veteran was noted to be unable to toe-walk, heel-walk, and heel-to-toe walk due to low back pain and his left leg condition.  

The Board acknowledges that the Veteran reported some urinary urgency in May 2003, but a July 2003 VA genitourinary consultation determined that the Veteran had a normal urologic examination.  The physician noted that the Veteran's urinary urgency occurred while he was taking Advil for his back pain, but that once the Veteran voluntarily stopped taking the Advil, his urinary urgency stopped.  Additionally, no other treating provider found that the Veteran's left lower extremity radiculopathy caused bladder/bowel dysfunction or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Given the above, the Board resolves reasonable doubt in favor of the Veteran and finds that the totality of the evidence indicates the Veteran has incomplete paralysis that is no more than moderate in severity.  Therefore, a 20 percent rating is warranted for moderate incomplete paralysis of the left external popliteal nerve for the period from August 4, 2003 to July 9, 2010.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than moderate incomplete paralysis.

Since July 9, 2010, the Veteran has made subjective reports of radiating back pain down the left lower extremity, left leg weakness, and left leg numbness and paresthesias.  He indicated at his February 2012 VA examination that he had difficulty with prolonged sitting and walking, as well as difficulty bending and lifting/carrying anything greater than 15 pounds.  At his April 2011 travel board hearing and in a September 2012 VA medical report, he also reported that his left leg had given way and caused him to fall several times.  In addition to the Veteran's subjective complaints, the medical evidence of record shows that the Veteran had objective manifestations of radiculopathy in the left lower extremity.  Specifically, VA medical records during the period under consideration show that the Veteran had absent reflexes in the left lower extremity, positive straight leg raise on the left, poor left lower extremity flexibility, and decreased sensation in the left lower extremity.  On VA examination in July 2010, the Veteran had forward leaning gait with the use of a single-prong cane, 1+ patellar and Achilles reflexes on the left, and decreased pinprick to L5-S1.  The Veteran reported that he could not toe-walk, heel-walk, or heel-to-toe walk without falling.  A February 2012 VA examination revealed that the Veteran had slow and antalgic gait with a one-prong cane; an inability to toe-walk, heel-walk, or heel-to-toe walk; moderate pain and paresthesias and /or dysesthesias; mild numbness; hypoactive knee and ankle reflexes; and decreased sensation on the left thigh/knee, lower leg/ankle, and foot/toes.  The examiner found that the Veteran's findings of left lumbar sensory radiculopathy were moderate.  The Board also notes that the VA examiner determined that the Veteran clearly exhibited diminished subjective effort during range of motion testing, and that there was symptom embellishment that was out of proportion to the objective findings on clinical examination, as well as exaggerated pain response throughout the examination.  

The Veteran did not report any bowel or bladder dysfunction.  Additionally, at no time did any treating provider find that the Veteran's left lower extremity radiculopathy caused bladder/bowel dysfunction or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In this case, despite the February 2012 VA examiner's finding that the Veteran had symptom embellishment and exaggerated pain response, the February 2012 examination findings are still consistent with the other evidence of record during the period under consideration.  Given the above, the Board resolves reasonable doubt in favor of the Veteran and finds that the totality of the evidence indicates the incomplete paralysis is no more than moderate in severity.  Therefore, a 20 percent rating is warranted for moderate incomplete paralysis of the left external popliteal nerve for the period since July 9, 2010.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than moderate incomplete paralysis.

With respect to any neurological manifestations in the right lower extremity, in addition to the Veteran's subjective complaints of pain occasionally radiating down the right leg, the medical evidence of record shows that the Veteran had objective manifestations of radiculopathy in the right lower extremity.  Specifically, an October 2002 VA medical report indicates that the Veteran had positive straight leg raise on the right side.  On VA examination in December 2004, the Veteran's straight leg raise on the right was only possible to 50 degrees, and he had low back pain while doing so.  He had 1+ deep tendon reflexes in the right lower extremity.  A December 8, 2005 private medical report revealed that the Veteran had 4/5 muscle strength in the right iliopsoas.  In an April 2007 VA medical report, the Veteran's straight leg raise test revealed that he could not raise his right leg above 20 degrees when lying supine.  An April 2007 private medical report indicated positive straight leg raise on the right and plantar flexor weakness on the right.  In a subsequent April 2007 private treatment report in which the Veteran received a lumbar epidural steroid injection, he was noted to have lumbar radiculopathy down the bilateral lower extremities, left greater than right.  At the Veteran's VA examinations in December 2009 and July 2010, he had diminished 1+ patella and Achilles reflexes on the right.  Finally, at the Veteran's most recent VA examination in February 2012, the Veteran was found to have hypoactive knee and ankle reflexes on the right side.  The Veteran consistently denied any bowel or bladder dysfunction, and at no time did any treating provider find that the Veteran had right lower extremity radiculopathy that caused bladder/bowel dysfunction or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board acknowledges that the February 2012 VA examiner found that the Veteran's right lower extremity was not affected by radiculopathy.  However, during the period under consideration, the Veteran has intermittently but consistently exhibited objective neurological findings of the right lower extremity.  Given the intermittent involvement of the right lower extremity and resolving all reasonable doubt in favor of the Veteran, the Board finds that the totality of the evidence indicates the Veteran has incomplete paralysis that is no more than mild in severity.  Therefore, a 10 percent rating is warranted for mild incomplete paralysis of the right external popliteal nerve for the period since August 4, 2003.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than mild incomplete paralysis.
 
(ii.)  The Current Schedular Criteria

Under the current schedular criteria, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show unfavorable ankylosis of the entire thoracolumbar spine.  

The Board finds that a rating in excess of 40 percent under Diagnostic Code 5242 is not warranted.  As noted above, at no time has the Veteran demonstrated ankylosis of the entire spine.  He has consistently demonstrated motion of the spine, including after repetitive motion.  Further, a higher rating is not warranted under Diagnostic Code 5243 based on physician-prescribed bedrest, as there were no such periods.  

Finally, although the orthopedic manifestations of the Veteran's low back disability warrant no more than a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the Board has also considered separate ratings for the neurological manifestations of the low back disability, as outlined above.    

Extraschedular Rating

The Board has considered the medical findings on examinations as well as the Veteran's allegations regarding the severity of his low back disability, to include any neurological manifestations.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5242, 5243 (2013), 4.124a, Diagnostic Code 8520 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's low back disability, including lower extremity radiculopathy, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 40 percent rating for the orthopedic manifestations of his low back disability contemplates the Veteran's subjective complaints of low back pain and his functional impairment of severe limitation of motion.  The Veteran did not have any ankylosis of the lumbar spine, as would be required for a higher rating.  His 20 percent rating for left lower extremity radiculopathy from August 4, 2003 to July 9, 2010 contemplates the Veteran's subjective sensory complaints and moderate, objective, wholly sensory, functional impairment of decreased or absent Achilles and patellar reflexes; decreased light touch sensation over the left lower extremity; positive straight leg raise on the left; antalgic gait pattern on the left lower extremity; 4/5 muscle strength in the left quadriceps, left iliopsoas, and left hamstring and anterior tibialis and gastrocnemius; antalgic gait; and inability to toe-walk, heel-walk, and heel-to-toe walk.  Similarly, the Veteran's 20 percent rating for left lower extremity radiculopathy since July 9, 2010 contemplates his subjective complaints and moderate, objective, wholly sensory, functional impairment of diminished or absent reflexes in the left lower extremity; positive straight leg raise on the left; poor left lower extremity flexibility; decreased sensation in the left lower extremity; inability to toe-walk, heel-walk, or heel-to-toe walk without falling; slow and antalgic gait with a one-prong cane; moderate pain and paresthesias and /or dysesthesias; and mild numbness.  Finally, the Veteran's 10 percent rating for right lower extremity radiculopathy since August 4, 2003 contemplates his subjective complaints and mild, objective, wholly sensory, functional impairment of hypoactive reflexes in the right lower extremity, positive straight leg raise, 4/5 muscle strength in the right iliopsoas, and plantar flexor weakness on the right.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A rating in excess of 40 percent for a psychophysiological musculoskeletal disorder, manifested by low back pain, is denied.  

An initial 20 percent rating, but no higher, is granted for left lower extremity radiculopathy for the period from August 4, 2003 to July 9, 2010.  

An initial 20 percent rating, but no higher, is granted for left lower extremity radiculopathy for the period since July 9, 2010.  

An initial 10 percent rating, but no higher, is granted for right lower extremity radiculopathy for the period since August 4, 2003.   


REMAND

After review of the claims file, the Board finds that additional development is needed prior to further adjudication of the claim for a TDIU.  

As noted above, a claim for a TDIU due to low back disability was raised in the Veteran's June 2012 statement where he indicated that he was unable to maintain his employment as maintenance supervisor due to his left lower extremity disability (which was part and parcel of his low back disability).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, on remand, he should be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU due to a low back disability (to include bilateral lower extremity radiculopathy) adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


